Exhibit 8.1 SUBSIDIARIES OF MAGAL SECURITY SYSTEMS LTD. Below is a listing of Magal Security Systems Ltd.’s wholly-owned active subsidiaries: Subsidiary Name Country/State of Incorporation/Organization KOBB Inc. United States (Delaware) Magal B.V. Netherlands Magal Sisteme S.R.L. Romania Pranco Limited Cyprus Senstar Andina S.A.S Colombia Senstar Inc. United States (Delaware) Senstar Stellar LA Mexico Senstar Limited United Kingdom Senstar Corp. Canada Magal S3 España,S.L. Spain Fidifull Finance B.V. Netherlands Senstar GmbH Germany JEE Investment A.G. Switzerland E.S.E. Ltd. Israel
